Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Corrected notice of Allowability
 	This action supplements the Notice of Allowability mailed on 10/28/20. Claim 15 has been amended and claims 23-32 have been added to further clarify what is being claimed.  

15.    (Currently Amended) The method of claim 1, wherein the plurality of data blocks [[are]] is in a tablespace, wherein the condition comprises the tablespace exceeding a fullness threshold, and wherein the archiving action comprises moving a least active portion of the tablespace to a target tablespace such that the tablespace falls below the fullness threshold.

23.    (New) The one or more non-transitory computer-readable media of claim 17, wherein the condition is specified for one or more rows of the database object, and wherein the task specifies the archiving action for particular rows, of the one or more rows of the database object, satisfying the condition.

24.    (New) The one or more non-transitory computer-readable media of claim 17, wherein the database command is in the form of a declarative statement of a database 

25.    (New) The one or more non-transitory computer-readable media of claim 17, wherein said database command describes a parent policy that is associated with a parent object of the database object; and wherein the receiving of the policy comprises inheriting the parent policy.

26.    (New) The one or more non-transitory computer-readable media of claim 17, wherein the determining occurs based on performance of a policy evaluation according to a periodic schedule.

27.    (New) The one or more non-transitory computer-readable media of claim 17, wherein the plurality of data blocks is in a tablespace, wherein the condition comprises the tablespace exceeding a fullness threshold, and wherein the archiving action comprises moving a least active portion of the tablespace to a target tablespace such that the tablespace falls below the fullness threshold.

28.    (New) The database management system of claim 19, wherein the condition is specified for one or more rows of the database object, and wherein the task specifies the archiving action for particular rows, of the one or more rows of the database object, satisfying the condition.


30.    (New) The database management system of claim 19, wherein said database command describes a parent policy that is associated with a parent object of the database object; and wherein the receiving of the policy comprises inheriting the parent policy.

31.    (New) The database management system of claim 19, wherein the determining occurs based on performance of a policy evaluation according to a periodic schedule.

32.    (New) The database management system of claim 19, wherein the plurality of data blocks is in a tablespace, wherein the condition comprises the tablespace exceeding a fullness threshold, and wherein the archiving action comprises moving a least active portion of the tablespace to a target tablespace such that the tablespace falls below the fullness threshold.

Allowable Subject Matter

 	Claims 1-32 are allowed.
 	Regarding claim 1, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the 
 	Regarding claim 17, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “a database management system receiving a policy, that is described in one or more clauses of a database command, to associate with a database object in a database, wherein said database object is defined by a database dictionary in the database, wherein said 
 	Regarding claim 19, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “receive a policy, that is described in one or more clauses of a database command, to associate with a database object in a database managed by the database management system, wherein said database object is defined by a database dictionary in the database, wherein said database object is stored in a plurality of data blocks, the policy specifying an archiving action on the database object and a condition for triggering the archiving action on a stored representation of the database object; in response to receiving the policy, store., in the database dictionary., data associating the policy with the database object; examine said data, stored in the database dictionary, associating the policy with the database object to determine that the database object is associated with the policy; 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163